DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1,74,75,80 and 81 have been amended. 
Claims 1-5,24,25,36,40,47,52,58,74,75,77,80 and 81 are pending and examined as follows: 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller in claim 58.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The written specification defines the controller is a memory device that includes computer executable instructions (paragraph 0038, lines 12-14).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5,40,52,58,74,75,77,80 and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al (US 2013/0034898) in view of Ono (US 6,389,958).

Note: Regarding the claimed invention being “configured to retain fluid” as recited in the preamble of claim 1, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Berry et al was considered capable of performing the cited intended use.

With regards to claim 1, Berry et al discloses a device comprising (scaffold 1, Fig. 1): a body with at least one internal wall of a first material that defines an internal chamber (interconnection of a matrix of cylindrical structures 3 that from a wall of an internal chamber connected to central support 2, Fig. 1); an inlet in fluid communication with the internal chamber (central support 2 has an open end, Fig. 1), and  at least one layer of a two-dimensional material on at least a portion of the at least one internal wall (structures 3 are made by the interconnection of multiple fibers or three dimensional structures, paragraph 0013, lines 1-3), the at least one layer of the two-dimensional material having at least one edge that protrudes from the at least one internal wall towards the internal chamber (central support 2, Fig. 1), wherein the first material is different from the two dimensional material (structure 3 is made of multiple fibers and central support is a solid material, Fig. 1).
Berry et al does not disclose at least one pressure source in fluid communication with the inlet and configured to move material through the inlet into the internal chamber. 
Ono et al teaches no teaches at least one pressure source operably coupled with a chamber inlet of the internal chamber (circulation pump 27 fluid to cooking vessel 1 through valve 20, Fig. 5); and a depressurizing vessel operably coupled with a chamber outlet of the internal chamber (pressure reducing unit 12 coupled with an outlet of cooking vessel 1, Fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the fluid distribution device of Berry et al with an adjustable valve as taught by Ono in order to provide a controllable way of providing fluid in a processing device. 
With regards to claim 2, Berry et al discloses further comprising processing fluid in the internal chamber (fluid distribution device 5 presents fluid to distribution conduits 7 that is connected to central support 2 of the scaffold 1, paragraph 0051, lines 2-5). 
With regards to claim 3, Berry et al discloses a fluid in the internal chamber with the processing fluid (nutrients and fluid, paragraph 0053, lines 2-5).
With regards to claim 4, Berry et al discloses further comprising a pathogen in the internal chamber (the culture device includes a matrix of interconnected growth surfaces that encourage or enhance the attachment and growth of cells, paragraph 0013, lines 3-5).
With regards to claim 5, Berry et al discloses wherein the pathogen includes a micro orgasm (the culture device includes a matrix of interconnected growth surfaces that encourage or enhance the attachment and growth of cells, paragraph 0013, lines 3-5). 
	With regards to claim 40, Berry et al discloses wherein the at least one edge of the at least one layer of the two-dimensional material points toward at least one of a chamber inlet (central support 2 connects to distribution conduits 7 as an inlet, Fig. 3). 
With regards to claim 52, Ono teaches at least one adjustable valve located in at least one chamber outlet of the internal chamber, the at least one adjustable valve has an adjustable valve member configured to adjust for adjusting a cross- sectional dimension of a flow path through the at least one adjustable valve (adjustable valve 9 on the outlet of cooking vessel 1, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the fluid distribution device of Berry et al with an adjustable valve as taught by Ono in order to provide a controllable way of providing fluid in a processing device. 
With regards to claim 58, Berry et al teaches at least one pressure sensor located in the internal chamber (sensors 11 are connected with a control means 20 that monitors and controls the conditions of system 12, paragraph 0053, lines 6-8). 
With regards to claim 74, Ono teaches a depressurizing vessel operably coupled with a chamber outlet of the internal chamber (pressure reducing unit 12 coupled with an outlet of cooking vessel 1, Fig. 5).
With regards to claim 75, Ono teaches a gas reservoir fluidly coupled with the at least one pressure source (heated nitrogen supply 19 is connected the same line into cooking vessel 1 as the circulation pump 27, Fig. 5); and a fluid reservoir fluidly coupled with the at least one pressure source (cold water supply 23 is connected the same line into cooking vessel 1 as the circulation pump 27, Fig. 5).
With regards to claim 77, Ono teaches a de-gasification vessel operably coupled with an outlet of the depressurizing vessel (associated release valve 11, Fig. 5). 
	 
	With regards to claim 80, Berry et al discloses the body having a plurality of internal walls that define a plurality of internal chambers, each internal chamber has at least one layer of the two-dimensional material on at least a portion of the respective internal wall, each layer of the two- dimensional material has having at least one flake with at least one edge that protrudes from the respective internal wall (scaffold 1 has a multitude of walls closed in by the walls of distribution devices 5 wherein each wall of scaffold 1 is a three dimensional layer, Fig. 3).
	With regards to claim 81, Berry et al discloses the internal chamber containing: a plurality of sub-internal walls that define a plurality of sub-internal chambers, each sub-internal chamber has a layer of the two-dimensional material on at least a portion of the respective sub-internal wall, each layer of the two-dimensional material has at least one flake with at least one edge that protrudes from the respective sub- internal wall (scaffold 1 has a multitude of walls closed in by the walls of distribution devices 5 wherein each wall of scaffold 1 is a three dimensional layer, Fig. 3).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al and Ono as applied to claims 1-5,40,52,58,74,75,77,80 and 81 above, and further in view of Cooper et al (US2008/0041791).

With regards to claim 24, Berry et al and Ono does not teach a comestible liquid in the internal chamber. 
Cooper et al teaches a comsestible liquid (foodstuffs, paragraph 0066, lines 1-2) on the internal chamber (into a confined chamber, paragraph 0128, lines 1-3).  
It would have been obvious to one skilled in the art at the time the invention was made to modify the liquid of Berry et al and Ono with the comestible liquid as taught by Cooper et al in order to provide a variable amount of liquids to be processed. 
With regards to claim 25, Cooper et al teaches wherein the comestible liquid is a juice or milk (paragraph 0066, lines 1-2).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al and Ono as applied to claims 1-5,40,52,58,74,75,77,80 and 81 above, and further in view of Davis (US2015/0360954).

With regards to claim 36, Berry et al and Ono does not teach wherein the at least one layer of the two dimensional material includes at least one layer of graphene. 
Davis teaches wherein the at least one layer of the two dimensional material includes at least one layer of graphene (graphite based structure 100 formed by generating graphene on the top surface 204 of each respective element in the plurality of element 104,Fig. 1A and 1B).
It would have been obvious to one skilled in the art at the time the invention was made to modify the structure of Berry et al and Ono with the graphene as taught by Davis in order to provide a coating that is robust and mechanically enhanced.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al and Ono as applied to claims 1-5,40,52,58,74,75,77,80 and 81 above, and further in view of Galliher et al (US 2017/0051246).

With regards to claim 47, Berry et al and Ono does not teach at least one vortex device within the internal chamber. 
Galliher et al teaches a vortex device within the internal chamber (an interior chamber formed by an inner vessel wall 1040 having protrusions 1020 that form a vortex like flow path 1016B, Fig. 2). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the chamber of Berry et al and Ono with the vortex device as taught by Galliher et al to prevent or minimize loss of fluid in a processing chamber. 

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive.
Applicant’s argument: Applicant argues the prior art does not teach or disclose the amended features of claim 1. 
Examiner’s response: Claim 1 now includes an internal chamber configured to retain a fluid which has been addressed above as intended use. The central support 2 of Berry et al is a solid walled part and can retain fluid (Fig. 1). Claim 1 now includes an inlet in fluid communication with the internal chamber. The central support 2 of Berry et al is an open ended solid walled part that leads to the inside of scaffold 1 (Fig. 1). Claim 1 now includes at least one pressure source in fluid communication with the inlet and configured to move material through the inlet into the internal chamber. Ono et al teaches no teaches at least one pressure source operably coupled with a chamber inlet of the internal chamber (circulation pump 27 fluid to cooking vessel 1 through valve 20, Fig. 5); and a depressurizing vessel operably coupled with a chamber outlet of the internal chamber (pressure reducing unit 12 coupled with an outlet of cooking vessel 1, Fig. 5).

Applicant’s argument: Applicant argues the prior art does not teach or disclose all the limitations of claim 24 and 25. 
Examiner’s response: Applicant argues the prior art does not disclose or teach a comestible liquid in the internal chamber. Cooper et al teaches a comsestible liquid (foodstuffs, paragraph 0066, lines 1-2) on the internal chamber (into a confined chamber, paragraph 0128, lines 1-3). It would have been obvious to one skilled in the art at the time the invention was made to modify the liquid of Berry et al and Ono with the comestible liquid as taught by Cooper et al in order to provide a variable amount of liquids to be processed. 

Applicant’s argument: Applicant argues the prior art does not disclose or teach all the limitations of claim 36. 
Examiner’s response:  Applicant argues the prior art does not disclose or teach one layer includes a specific material. Davis teaches wherein the at least one layer of the two dimensional material includes at least one layer of graphene (graphite based structure 100 formed by generating graphene on the top surface 204 of each respective element in the plurality of element 104,Fig. 1A and 1B). It would have been obvious to one skilled in the art at the time the invention was made to modify the structure of Berry et al and Ono with the graphene as taught by Davis in order to provide a coating that is robust and mechanically enhanced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761